Order filed October 19, 2016




                                       In The

                                 Court of Appeals
                                      For The

                             First District of Texas
                                    ___________

                               NO. 01-16-00442-CV
                                    ____________

                  IN THE MATTER OF D. R. B. III, Appellant


                  On Appeal from the 314th District Court
                           Harris County, Texas
      Trial Court Cause No. 2015-04361J (2015-04350J – Co-Defendant)

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Petitioner’s Exhibits #53,
#54, #166, #167, #168, #174.
      The exhibit clerk of the 314th District Court is directed to deliver to the
Clerk of this court the original of Petitioner’s Exhibits #53, #54, #166, #167, #168,
#174, on or before October 24, 2016. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original
of Petitioner’s Exhibits #53, #54, #166, #167, #168, #174, to the clerk of the 314th
District Court.



                                              PER CURIAM